                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
                                                                   DATE FILED: g        /7 // '7
 TASHEEM MORRIS,

                               Petitioner,
                                                                    No. 18-CV-731 (RA)
                         V.

                                                                    OPINION & ORDER
 ADA MORTON,

                               Respondent.


RONNIE ABRAMS, United States District Judge:

        Petitioner Tasheem Morris, proceeding pro se, petitions for a writ of habeas corpus

challenging his New York state convictions for murder in the second degree (N. Y. Penal Law §

125.21(1)) and two counts of criminal possession ofa weapon in the second degree (N.Y. Penal

Law§ 265.03(l)(b) and§ 265.03(3)). Petitioner argues that the trial court's erroneous admission

of a hearsay statement made by the decedent was not harmless, and, alternatively, that his sentence

should be reduced. For the reasons set forth below, the petition is denied.

                                             BACKGROUND 1

        Petitioner was tried and convicted for the murder of his aunt Ashley Jackson's boyfriend,

Anthony Cabrera, in the hallway of the Manhattan apartment building where he, his aunt, and

Cabrera lived. Pet Memo. at 4 (Dkt. 3) ("Pet."); People v. Morris, 41 N.Y.S.3d 715 (N.Y. App.

Div. 2016), leave to appeal denied, 76 N.E.3d 1084 (N.Y. 2017). He was also convicted of two

counts of criminal possession of a weapon in the second degree. J\,forris, 41 N.Y.S.3d 715.

Petitioner was sentenced to an aggregate term of 20 years to life. Id.


        1
         The Court assumes familiarity with the facts underlying this case, see Dkt. 3 at 3-12 and Dkt. 11-
1 at 3-14 (Ex. C), and recites only those facts relevant to Petitioner's present petition.
        Petitioner appealed his conviction to the Appellate Division of the Supreme Court of New

York, First Department. See Pet. at 21. He argued, inter alia, that the trial court had erroneously

admitted, under the "state of mind" exception to the hearsay rule, hearsay statements the decedent

made before his death. Id. at 2. The decedent's brother testified at trial that the decedent, speaking

to his brother over the phone after exchanging tense looks with Petitioner outside their apartment

and shortly before the shooting, had stated, "I feel like something bad is going to happen. I'm

getting like a vibe ... [with] Ashley's nephew ... [H]e just keep looking at me and I don't know.

Like, I feel like we about to fight or something is going to happen." Giuria Transcript at 330:5-12

(Dkt. 14-1) ("Tr."). Petitioner argued that it was error to admit this statement because there was

no evidence Petitioner was aware of the decedent's fear, the only basis on which the statement

could have been relevant to this case. Pet. App. Brief at 15-16 (Dkt. 11-1) (Ex. B) ("App."). In

support of this argument, Petitioner relied heavily on United States v. Brown, 490 F.2d 758 (D.C.

Cir. 1973), which cautions against admitting overly prejudical evidence via the state of mind

exception: "The principal danger [of admitting such statements] is that the jury will consider the

victim's statement of fear as somehow reflecting on defendant's state of mind rather than the

victim's-i.e., as a true indication of defendant's intentions, actions, or culpability." Id. at 766.

Petitioner argued that the admission of this statement constituted reversible error. App. at 22.

Petitioner also urged the Appellate Division to reduce his sentence under the circumstances of the

case. Id. at 23.

        The Appellate Division agreed that the admission of the statement was erroneous, but

deemed it harmless:

        Even though the court should have excluded evidence that, during a phone
        conversation shortly before the homicide, the victim told his brother that defendant
        had stared at him, causing him to fear that something bad was going to happen, the
        error was harmless. There was overwhelming evidence of defendant's guilt, and


                                                  2
         other evidence established both the fact of the "staring" incident and the antagonism
         between defendant and the victim that provided a motive for the crime.

Morris, 41 N.Y.S.3d 715 (citation omitted). The Appellate Division also declined to reduce the

sentence. Id. Petitioner thereafter sought leave to appeal to the New York Court of Appeals on the

evidentiary issue, which the Court of Appeals denied. See Morris, 76 N.E.3d 1084.

         Petitioner petitions for a writ of habeas corpus on the grounds that this error was not

harmless and that, under the circumstances of his case, his sentence should be reduced.

                                       ST AND ARD OF REVIEW

         Under the Antiterrorism and Effective Death Penalty Act of 1996 ("AEDP A"), a federal

court may not grant a habeas petition on the basis of a claim adjudicated on the merits in state court

unless the adjudication of that claim was "contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States." 28

U.S.C. § 2254(d)(l). 2 A state-court decision is contrary to federal law if the state court applies a

rule that contradicts controlling Supreme Court authority or "if the state court confronts a set of

facts that are materially indistinguishable from a decision" of the Supreme Court, but nevertheless

arrives at a different result. Williams v. Taylor, 529 U.S. 362,406 (2000). This represents a "highly

deferential standard for evaluating state-court rulings." Renico v. Lett, 559 U.S. 766, 773 (2010).

                                               DISCUSSION

    I.       Admission of the Decedent's Hearsay Statement

         Petitioner claims that the erroneous admission of the decedent's statement was not

harmless. As an initial matter, the Court will assume for purposes of this petition that the admission



         2
          A federal court may also grant the writ if the state court adjudication "resulted in a decision that
was based on an unreasonable determination of the facts in light of the evidence presented in the State court
proceeding." 28 U.S.C. § 2254(d)(2). Petitioner bases his petition on the state court's application of the law,
rather than on a determination of the facts, so (d)(2) is not relevant to this discussion.


                                                      3
of this evidence was indeed erroneous. Respondent does not contend otherwise. Even assuming,

too, that such admission violated clearly established federal law does not, however, end the Court's

inquiry. Evans v. Fischer, 712 F.3d 125, 135 (2d Cir. 2013). Instead, it triggers the question of

whether the constitutional error "had substantial and injurious effect or influence in determining

the jury's verdict." Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (citation and internal

quotation marks omitted); see Jackson v. Conway, 763 F.3d 115, 141 (2d Cir. 2014) (conducting

a "substantial and injurious effect" analysis under Brecht after determining that the state appellate

court had objectively unreasonably applied Supreme Court precedent). 3

         "In assessing 'whether the erroneous admission of evidence had a substantial and injurious

effect on the jury's decision, [the Court considers] the importance of the ... wrongly admitted

[evidence], and the overall strength of the prosecution's case." Wood v. Ercole, 644 F.3d 83, 94

(2d Cir. 2011) (quoting Wray v. Johnson, 202 F.3d 515, 526 (2d Cir. 2000)). Part of this inquiry

involves determining "whether the evidence 'bore on an issue ... plainly critical to the jury's

decision,' and 'whether [it] was material to the establishment of the critical fact, or whether it was

instead corroborated and cumulative.'" Id. (internal quotations omitted). "The strength of the

prosecution's case without the erroneously admitted evidence is probably the single most critical

factor in determining whether the error was harmless." Jackson, 763 F.3d at 140 (internal

quotations and citations omitted); see also Collins v. Scully, 755 F.2d 16, 19 (2d Cir. 1985) ("The

standard in our view should therefore be whether the erroneously admitted evidence, viewed

objectively in light of the entire record before the jury, was sufficiently material to provide the


         3
           In Fry v. Pliler, 551 U.S. 112 (2007), the Supreme Court explained that application of the Brecht test
"obviously subsumes" an alternative test whereby a court would "assess whether the state appellate court acted
reasonably in determining that the error was 'harmless beyond a reasonable doubt"' under Chapman v. California,
386 U.S. 18 (1967). 551 U.S. at 120. Accordingly, the Court need only assess, under Brecht, whether the error in
admitting the decedent's hearsay statement "had substantial and injurious effect or influence in determining the jury's
verdict." Brecht, 507 U.S. at 638 (quotation omitted).



                                                          4
basis for conviction or to remove a reasonable doubt that would have existed on the record without

it.").

         In light of the substantial evidence inculpating Petitioner, admission of the decedent's

hearsay statement did not have a substantial and injurious effect on the jury's decision. Petitioner

argues that the trial court put too much emphasis on the other evidence admitted at trial, but a court

considering whether error is harmless must review the erroneously admitted evidence '"in light of

the entire record before the jury."' McKinnon v. Superintendent, Great Meadow Corr. Facility,

422 F. App'x 69, 73 (2d Cir. 2011) (quoting Collins, 755 F.2d at 19). Here, the record contained

substantial evidence supporting a finding of guilt. First, Petitioner's ex-girlfriend testified-

pursuant to a material witness order-that within days of the shooting, Petitioner admitted to her

that he shot the decedent. Washington Tr. at 522:3-10. 4 Second, Wakeem Gonzalez, a friend of

the decedent, testified that he witnessed Petitioner reach toward his crotch as Gonzalez and the

decedent walked past Petitioner in the hallway moments before the decedent was shot. Gonzalez

Tr. at 471-74, 476-77, 497. Third, the same friend testified that, after the decedent had been shot,

he cried out to his girlfriend Ashley, "Your fucking uncle shot me." Id at 478:16-20. 5 Fourth,

Petitioner acted evasively immediately after the shooting, fleeing the scene, enlisting his wife to




         4
           As Petitioner notes, his ex-girlfriend stated on cross-examination that several months after the
shooting, she told Petitioner's trial counsel that Petitioner was not the person who shot the gun. Pet at 11.
Respondent rightly counters, however, that the ex-girlfriend acknowledged meeting with the prosecutor for
"a whole bunch of months" prior to that conversation, and that never in these meetings did she say Petitioner
told her he was not the shooter. Resp. at 12 (quoting Washington Tr. at 542-43).
         5
           Although he is three years older than Ashley Jackson, Petitioner is her nephew, not uncle. See
Guiria Tr. at 331:15-16 ("Q: Who is Ashley's nephew? A: Tasheem."); Jackson Tr. at 373 (identifying
Petitioner as her "nephew"). It appears from the trial transcript, however, that Gonzalez, who was close to
Petitioner and Ms. Jaekson, referred to Petitioner as "Ashley's uncle." See Gonzalez Tr. at 466:6-8. As
there was no testimony regarding any biological uncle of Ashley Jackson in this case, and as Petitioner did
not contest the identification of him as "Ashley's uncle," the Court assumes that the decedent's utterance-
"your fucking uncle shot me"-referred to Petitioner.


                                                     5
visit the building to "see what was going on," and refusing to surrender for over two weeks despite

knowing the police were looking for him. Anderson Tr. at 448-49; Washington Tr. at 521.

         Finally, and perhaps most damaging to Petitioner's harmlessness argument, there was

demonstrated, preexisting ill will between Petitioner and the decedent. The jury heard undisputed

testimony that Petitioner had engaged in a physical altercation with the decedent two months prior

to the shooting, resulting in injuries to both of them. Jackson Tr. at 427:8-15; Pet. at 4. The jury

also heard testimony that, just before the shooting, Petitioner and his friend refused to let the

decedent into the apartment building. Gonzalez Tr. at 466:20-23; Pet. at 8. Although admitting the

decedent's statement to his brother over the phone bolstered the theory that Petitioner bore

aggression toward the decedent shortly before the shooting, other evidence amply established this

theory, rendering the decedent's hearsay statement "cumulative." Wood, 644 F.3d at 94. The entire

record provided a sufficient basis for the jury to convict Petitioner even without knowledge of the

decedent's statement that another fight with Petitioner was looming. The decedent's hearsay

statement was therefore not "crucial, critical, [and] highly significant" evidence, and its admission

did not deny Petitioner his constitutional right to a fair trial. McKinnon, 422 F. App 'x at 73 (quoting

Collins, 755 F.2d at 19).

   II.      Sentence Reduction

         Petitioner next seeks a reduction in his sentence "[b ]ecause of psychological problems."

Pet. at 8. This claim, however, is both unexhausted and procedurally defaulted. 28 U.S.C. § 2254

provides that federal courts may not grant a petition for habeas corpus relief unless "the applicant

has exhausted the remedies available in the courts of the state" or "there is an absence of available

State corrective process." §§ 2254(b)(l)(A), (b)(l)(B)(i). "Exhaustion of state remedies requires

that a petitioner fairly present federal claims to the state courts in order to give the state the




                                                   6
opportunity to pass upon and correct alleged violations of its prisoners' federal rights." Carvajal

v. Artus, 633 F.3d 95, 104 (2d Cir. 2011) (citations and alterations omitted). "A petitioner has

'fairly presented' his claim only if he has 'informed the state court of both the factual and legal

premises of the claim he asserts in federal court."' Jones v. Keane, 329 F.3d 290, 294-95 (2d Cir.

2003) (citation omitted). Presenting the claim to an intermediate state court will not suffice for

exhaustion purposes, because "[ e]xhaustion of available state remedies requires presentation of

the claim to the highest state court from which a decision can be had." Daye v. Attorney Gen. of

State of NY., 696 F.2d 186, 190 n.3 (2d Cir. 1982).

        Petitioner did present his excessive sentence claim to a state court (the Appellate Division),

but not to the highest state court from which he could have received a decision (the New York

Court of Appeals). After the Appellate Division rejected his claim, Petitioner, through his counsel

at the time, requested that the Court of Appeals consider whether the erroneous admission of the

decedent's hearsay statement was harmless, but did not mention the excessive sentence claim in

this request. See Answer, Ex. F. Thus, Petitioner has not exhausted state court remedies.

        Moreover, Petitioner may not return to state court to exhaust this claim, since a person is

entitled to only one request for leave to appeal to the New York State Court of Appeals and

Petitioner has already availed himself of that opportunity. See N.Y. Court Rules § 500.20(a).

Because Petitioner has not attempted to demonstrate that "cause for the default and actual prejudice

as a result of the alleged violation of federal law" or that "failure to consider the claims will result

in a fundamental miscarriage of justice," this Court is barred from considering his excessive

sentence claim. Acosta v. Artuz, 575 F.3d 177, 184 (2d Cir. 2009).




                                                   7
                                          CONCLUSION

         For the foregoing reasons, the Court denies the petition for a writ of habeas corpus. As the

Petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue. 28 U.S.C. § 2253(c)(2). The Clerk of Court is respectfully directed to

close this case.

SO ORDERED.

Dated:      August 7, 2019
            New York, New York

                                                      Ro ie Abrams
                                                      United States District Judge




                                                  8
